Exhibit 10.1
FIRST AMENDMENT TO THE
EMPLOYMENT AGREEMENT
          This AMENDMENT to the Employment Agreement (as defined below),
effective January 1, 2009, is hereby entered into as of the 31st day of
December, 2008, by and between Lexington Corporate Properties Trust, a Maryland
real estate investment trust (the “Company”), and (the “Executive”):
          WHEREAS, the Company and the Executive entered into the Employment
Agreement by and between the Company and the Executive, effective as of May 4,
2006 (the “Employment Agreement”); and
          WHEREAS, the Company and Executive desire and agree to amend the
provisions of the Employment Agreement as provided below in order to reduce the
risk of potential adverse tax consequences to Executive under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).
          NOW, THEREFORE, in consideration of the foregoing and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned parties agree to amend the Employment Agreement,
effective January 1, 2009, as follows:

1.   Section 4(e) of the Employment Agreement is amended by inserting the
following sentences at the end of that section:       Expenses reimbursable
under this paragraph shall be reimbursed within reasonable period of time
following Executive’s submission of the reimbursement request and any supporting
documentation reasonably requested by the Company and no later than the end of
the calendar year following the calendar year in which the expenses were
incurred by Executive.   2.   Section 5(b)(ii) of the Employment is amended in
its entirety as follows:       (ii)“Good Reason” shall mean the occurrence of
any of the following conditions without the Executive’s written consent,
provided that Executive shall provide notice to the Company of the existence of
the condition within ninety (90) days of the initial existence of such
condition, upon the notice of which the Company shall have at least thirty
(30) days within which to cure such condition, and if the Company fails to cure
the condition within such cure period, the Executive must terminate employment
within thirty (30) days following the Company’s failure to cure: (A) a reduction
of the Executive’s authority, duties and responsibilities, or the assignment to
the Executive of duties inconsistent with the Executive’s position or positions
with the Company, (B) a reduction in the Executive’s rate of Base Salary; (C) a
breach by the Company of any provision of this Agreement; or (D) the Company’s
requiring the Executive to be based at any office or location located more than
fifty (50) miles from the New York metropolitan area.

1



--------------------------------------------------------------------------------



 



3.   Section 5(b)(iv) of the Employment is amended in its entirety as follows:  
    (iv)“Change in Control” shall mean:       (A) The acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) (“Beneficial Ownership”) of 20% or more of either
(i) the then outstanding common shares of beneficial interest of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of trustees (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (A), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (4) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (C) of this Section 5(b)(iv); or      
(B) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a trustee subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the trustees then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or       (C) Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (1) all or substantially all of the Persons
who had Beneficial Ownership, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination have Beneficial Ownership of more than 50%, respectively,
of the then outstanding common shares of beneficial interest and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of trustees, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) acquires Beneficial Ownership of 20% or more of,
respectively, the then outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting

2



--------------------------------------------------------------------------------



 



    securities of such entity except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors or board of trustees, as the case may be, of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement with the successor or
purchasing entity in respect of such Business Combination, or of the action of
the Board, providing for such Business Combination; or   4.  
Section 6(a)(4)(iii) of the Employment Agreement is amended by replacing “30”
with “60” and replacing “the amount” with “a lump sum cash payment”.   4.  
Section 6(a)(4)(iv) of the Employment Agreement is amended by inserting the
following at the beginning of the paragraph: “within 60 days of such termination
of employment, a lump sum cash payment of” and deleting “in cash,” from the
second line of that paragraph.   5.   The last paragraph of Section 6(a) of the
Employment Agreement is amended in is entirety as follows:       Additionally,
medical, dental, disability, life insurance and other employee welfare benefits
(the “Welfare Plans”) then provided to senior executives of the Company shall be
continued following the date of termination for a period of three (3) years and,
if the Executive is precluded from participating in any Welfare Plan by its
terms or applicable law during such period, the Company shall reimburse expenses
actually incurred by the Executive during such period to obtain similar Welfare
Plan coverage, but only to the extent Executive’s requested reimbursement of
expenses for similar Welfare Plan coverage does not exceed the Company’s
premiums or contributions that the Company would otherwise pay under the terms
of this Agreement as of the date of the Executive’s termination, or date of
payment if later, to continue Executive’s participation in the underlying
Welfare Plan for the period the expenses were incurred by the Executive.
Expenses reimbursable under this paragraph shall be reimbursed within thirty
(30) days following Executive’s submission to the Company of the reimbursement
request and supporting documentation reasonably requested by the Company and in
no event later than the end of the calendar year following the calendar year in
which the expenses were incurred by Executive. The expenses eligible for
reimbursement under this paragraph during any calendar year shall not affect the
expenses eligible for reimbursement under this paragraph in any other calendar
year. Except in the case of a termination within two years following a Change in
Control or a Pre-Change in Control Termination, as a condition of and upon
receiving the Severance Pay under Section 6(a)(iii) and Section 6(a)(iv) and the
vesting of awards and Welfare Plan benefits continuation under Section 6(a), the
Executive agrees to execute a release thereby releasing the Company and its
affiliates from any and all obligations and liabilities to the Executive arising
from or in connection with the Executive’s employment or termination of
employment with the Company and its affiliates and any disagreements with
respect to such employment, except that such release shall not apply with
respect to any rights of the Executive to indemnification under the Company’s
Certificate of Incorporation or By-Laws or to any rights of the Executive to
indemnification or directors’ and officers’ liability insurance coverage of the
Company and its affiliates. If the Executive does not execute the release

3



--------------------------------------------------------------------------------



 



    and the release does not become irrevocable within 60 days of his
termination of employment, the Executive shall forfeit his right to the
Severance Pay under Section 6(a)(iii) and Section 6(a)(iv) and the vesting of
awards and Welfare Plan benefits continuation under Section 6(a).   6.  
Section 6(b)(ii) of the Employment Agreement is amended by replacing “30” with
“60” and replacing “the amount” with “a lump sum cash payment”.   7.   The last
paragraph of Section 6(b) of the Employment Agreement is amended in is entirety
as follows:       Additionally, the group health plan then provided to senior
executives of the Company shall be continued following the date of termination
for a period of two (2) years and, during such period, if the Executive is
precluded from participating in such group health plan by its terms or
applicable law at any time during such period, the Company shall reimburse
expenses actually incurred by the Executive during such period to obtain similar
coverage, but only to the extent Executive’s requested reimbursement of expenses
for such similar coverage does not exceed the Company’s premiums or
contributions that the Company would otherwise pay as of the date of the
Executive’s termination to continue the Executive’s participation in the group
health plan for the period the expenses for similar coverage are incurred by
Executive. Expenses reimbursable under this paragraph shall be reimbursed within
thirty (30) days following Executive’s submission to the Company of the
reimbursement request and supporting documentation reasonably requested by the
Company and in no event later than the end of the calendar year following the
calendar year in which the expenses were incurred by Executive. The expenses
eligible for reimbursement under this paragraph during any calendar year shall
not affect the expenses eligible for reimbursement under this paragraph in any
other calendar year. Notwithstanding the foregoing, the continuation period for
group health benefits under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”) by reason of the Executive’s termination of employment
with the Company shall be measured from his actual date of termination of
employment. As a condition of receiving the Severance Pay under Section 6(b)(ii)
and the bonus payments under Section 6(b)(iii) and (iv), the Executive, or the
representative of his estate if he has died, agrees to execute a release thereby
releasing the Company and its affiliates from any and all obligations and
liabilities to the Executive arising from or in connection with the Executive’s
employment or termination of employment with the Company and its affiliates and
any disagreements with respect to such employment, except that such release
shall not apply with respect to any rights of the Executive to indemnification
under the Company’s Certificate of Incorporation or By-Laws or to any rights of
the Executive to indemnification or directors’ and officers’ liability insurance
coverage of the Company and its affiliates. If the Executive or the
representative of his estate does not execute the release and the release does
not become irrevocable within 60 days of his termination of employment or death,
the Executive or the estate shall forfeit the right to the Severance Pay and
bonus payments.

4



--------------------------------------------------------------------------------



 



8.     Section 6(e) of the Employment Agreement is revised in its entirety as
follows:

     (e) Notwithstanding anything in this Section 6 to the contrary, if any
amounts or benefits payable under this Agreement in the event of Executive’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of Code Section 409A, payment of such amounts and benefits shall
commence when the Executive incurs a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h), without regard to any of the
optional provisions thereunder, from the Company and any entity that would be
considered a single employer with the Company under Code Section 414(b) or
414(c) (“Separation from Service”). Such payments or benefits shall be provided
in accordance with the timing provisions of this Agreement by substituting the
Agreement’s references to “termination of employment” or “termination” with
Separation from Service. Notwithstanding the foregoing, if at the time of
Executive’s Separation from Service the Executive is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i), any amount or benefits that
the constitutes “nonqualified deferred compensation” within the meaning of Code
Section 409A that becomes payable to Executive on account of the Executive’s
Separation from Service will not be paid until after the earlier of (i) first
business day of the seventh month following Executive’s Separation from Service,
or (ii) the date of the Executive’s death (the “409A Suspension Period”). Within
14 calendar days after the end of the 409A Suspension Period, the Executive
shall be paid a cash lump sum payment equal to any payments (including interest
on any such payments, at an interest rate of not less than the prime interest
rate, as published in the Wall Street Journal, over the period such payment is
restricted from being paid to the Executive) and benefits that the Company would
otherwise have been required to provide under this Section 6 but for the
imposition of the 409A Suspension Period delayed because of the preceding
sentence. Thereafter, the Executive shall receive any remaining payments and
benefits due under this Section 6 in accordance with the terms of this Section
(as if there had not been any Suspension Period beforehand). For the purposes of
this Agreement, each payment that is part of a series of installment payments
shall treated be as a separate payment for purposes of Code Section 409A.

9.   Section 7(f) is amended by adding the following at the end of the
paragraph:       Expenses reimbursable under this paragraph must be reimbursed
within thirty (30) days following Executive’s submission to the Company of the
reimbursement request and supporting documentation reasonably requested by the
Company and in no event later than the end of the calendar year following the
calendar year in which the expenses were incurred by Executive.   10.  
Section 8(a) is amended by adding the following after “or any person affiliated
with the Company or such person”: “and whether or not the Executive has
terminated employment with the Company”.   11.   Section 8(d) is amended in its
entirety as follows:       The Company shall use its best efforts to cause the
Tax Advisor to promptly deliver the initial determination required hereunder
within forty-five (45) days after the change in ownership covered by Code
Section 280G(b)(2). The Tax Reimbursement Payment, or

5



--------------------------------------------------------------------------------



 



    any portion thereof, payable by the Company shall be paid not later than the
thirtieth (30th) day following the determination by the Tax Advisor. The amount
of such payment shall be subject to later adjustment in accordance with the
determination of the Tax Advisor as provided herein. Notwithstanding the
foregoing, in no event shall payment of the Tax Reimbursement Payment occur
later than the end of the calendar year following the calendar year in which the
Executive remits the remits the taxes to the U.S. Treasury Department.   12.  
The following is added to the Agreement as new Section 10(l):    
(g)  Compliance with Code Section 409A. This Agreement is intended to be exempt
from (or comply with) Code Section 409A, and the Company shall have complete
discretion to interpret and construe this Agreement and any associated documents
in any manner that establishes an exemption from (or otherwise conforms them to)
the requirements of Code Section 409A. If, for any reason including imprecision
in drafting, the Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, the
provision shall be considered ambiguous and shall be interpreted by the Company
in a fashion consistent herewith, as determined in the sole and absolute
discretion of the Company. Nevertheless, and notwithstanding any other provision
of this Agreement, neither the Company nor any of its employees, trustees, or
their agents shall have any obligation to mitigate, nor to hold the Executive
harmless from, any or all taxes (including any imposed under Code Section 409A)
arising under this Agreement.

13.   All Agreement references to section numbers and defined terms are amended
to reflect the above modifications.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment and
such Amendment shall be effective as of the date first above written.

            LEXINGTON REALTY TRUST
      By:           Name:           Title:           EXECUTIVE
                       

6